Citation Nr: 1647394	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  07-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office.  

In June 2013 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.  This matter was remanded in August 2013 and October 2014

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted before a decision may be rendered in the claim on appeal.

Pursuant to the Board's October 2014 remand, the AOJ was instructed to obtain records of treatment from a military hospital in Saigon regarding a Jeep accident that the Veteran reported occurred between March and July 1969 while he was assigned to 12 QM Co 6th QM Bn in Vietnam.  The record reflects that a records request was made in July 2014, and a response received that no search was possible based on the information provided and the name or number of the hospital where the Veteran was treated was needed.  Following this response, the Veteran was sent a supplemental statement of the case stating that more specific information was needed to find hospital records.  However, neither the Veteran nor his representative was notified of the information required or provided with an opportunity to respond with information regarding the name of the military hospital where he was treated.  Furthermore, a formal finding as to the unavailability of records was not made as directed by the October 2014 remand.  Accordingly, remand is warranted to allow the Veteran an opportunity to provide the name of the military hospital where he received treatment in Vietnam and a request for those records should be made pursuant to the information furnished.  Additionally, in the event that records cannot be 
obtained, a formal finding as to the unavailability of records should be made.

Further, the October 2014 remand also instructed the AOJ to obtain an addendum medical opinion addressing whether the Veteran's lumbosacral spine disability is related to his in-service Jeep accident or to herbicide exposure in the Republic of Vietnam.  In May 2016 an addendum medical opinion was provided after review   of the claims file.  However, the examiner did not address whether the Veteran's lumbosacral spine disability is related to herbicide exposure in the Republic of Vietnam.  Thus, an addendum obtained should be obtained upon remand.

Updated VA treatment records should also be obtained.  38 U.S.C.A. 5103A (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask him to provide information regarding the name or number of the military hospital where he was treated in Saigon.  If such information is provided, make all necessary attempts to locate such records.  If the records cannot be obtained, the Veteran or his representative should be notified of such and a formal finding that further efforts would be futile should be made.

2. Obtain and associate with the record VA treatment records for the Veteran dated from May 2016 to present.  If no such records exist, the claims file  should be annotated to reflect such and the Veteran and his representative notified of such. 

3. After the above development has been completed          to the extent possible, send the claims file to an appropriate VA examiner to obtain an addendum opinion as to whether the Veteran's low back disability is at least as likely as not (50 percent probability or greater) etiologically related to Agent Orange exposure in Vietnam.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact     that VA has not included degenerative or other disorders of the back in the list of presumptive conditions.    

4. After completing the above development, and any other development deemed necessary, readjudicate    the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all    claims that are remanded by the Board or by the United States Court of Appeals    for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




